182 S.E.2d 285 (1971)
12 N.C. App. 35
Henry Fields PHILLIPS, Incompetent, by his Guardian, L. C. Johnson, Plaintiff,
v.
WRENN BROTHERS, INC., Original Defendant and Third-Party Plaintiff, and
Henry Allen PHILLIPS and wife, Lauratta Mae Phillips, Third-Party Defendants.
No. 7115SC303.
Court of Appeals of North Carolina.
July 14, 1971.
Hoyle & Hoyle by J. W. Hoyle, Sanford, for plaintiff appellee.
Dark & Edwards by L. T. Dark, Jr., Siler City, for defendant appellant.
BRITT, Judge.
The judgment appealed from was entered on 31 August 1970. The record on appeal was docketed in this court on 15 March 1971. Rule 5 of the Rules of Practice in the Court of Appeals requires that the record on appeal, absent an order extending the time, be docketed within 90 days after the date of the judgment or order appealed from. The record before us contains no order extending time for docketing the record on appeal; therefore, for failure to docket the record within the time prescribed by the rules, this appeal is dismissed. Williford v. Williford, 10 N.C. App. 541, 179 S.E.2d 118 (1971); James v. Harris, 9 N.C.App. 733, 177 S.E.2d 306 (1970); Public Service Company of North Carolina v. Lovin, 9 N.C.App. 709, 177 S.E.2d 448 (1970).
Nevertheless, we have carefully reviewed the record, with particular reference to the questions presented in appellant's brief, and conclude that the result reached by the trial court was proper.
Appeal dismissed.
MORRIS and PARKER, JJ., concur.